FILED
                             NOT FOR PUBLICATION                             JUN 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KULWANT SINGH, a.k.a. Kulwant Singh              No. 11-71545
Kahlon,
                                                 Agency No. A071-484-784
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                                       **
                             Submitted June 26, 2012

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Kulwant Singh, a native and citizen of India, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Molina-

Morales v. INS, 237 F.3d 1048, 1050 (9th Cir. 2001), and we deny the petition for

review.

        Singh claims he will be persecuted in India by his politically-connected

brother. Even if Singh’s asylum application was timely, substantial evidence

supports the agency’s finding that Singh failed to establish a nexus to a protected

ground. See id. at 1051-52 (evidence indicated harm was based on a personal

matter not a protected ground); see also Parussimova v. Mukasey, 555 F.3d 734,

740 (9th Cir. 2009) (“[t]he REAL ID Act requires that a protected ground represent

‘one central reason’ for an asylum applicant’s persecution”). Accordingly, Singh’s

asylum and withholding of removal claims fail. See Molina-Morales, 237 F.3d at

1052.

        Substantial evidence also supports the agency’s denial of CAT relief because

Singh failed to establish it is more likely than not that he would be tortured by or

with the acquiescence of the government if returned to India. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

        PETITION FOR REVIEW DENIED.




                                           2                                    11-71545